When a sheriff is sued, as such, for an official act done in his own county, and damages are assessed against him for the conversion of a common kind of property, they should not be measured by the market price at a place three thousand miles away, but by the market price in the locality where the act of conversion took place. That is the general rule, and there is no occasion for an exception, for there was a home market and the defendant was not a common carrier. A public officer who makes a mistake in an effort to discharge an official duty and is required to pay damages in consequence, should not be compelled to visit foreign countries and import witnesses therefrom in order to *Page 399 
keep the damages within reasonable limits. No authority requires us to sanction proof of the market price at a remote place, on another continent, and it is against public policy to establish a rule that may call a sheriff far from the county and even the state where his official duties are to be performed. Evidence of the market price at no place outside of the state where the owner was deprived of his property should be allowed, and I regret that a rule is about to be laid down which will not only be inconvenient in practice, but will frequently lead to injustice. As the question is open in this state, why should we go abroad for a market price when we have one at home? If we can go to England we can go to Russia, China or Australia, and to points where local conditions may temporarily raise the price, and where tariff regulations may hamper investigation and complicate the question. In laying down a rule to govern our own citizens, the market price established by themselves should be sufficient to measure the value of property converted in this state. I apprehend that no other rule will be welcome to them or regarded by them as just or right. Simple rules are the best, and no exception should be made except to prevent injustice.
Even where the property is on the way to a better market, if the act is neither vindictive nor a violation of contract, future profits, although reasonably certain, should not be awarded when the owner could purchase similar property at the place of conversion and thus save prospective profits for himself and the defendant from serious loss. Under such circumstances the home market price and interest is enough without profits, cases against common carriers excepted, because the law is loath to allow them any excuse for non-delivery.
American horses, raised, purchased and converted in America, should be valued according to the American markets rather than the English, even if they are on their way to England when converted.
CULLEN, Ch. J., GRAY, HAIGHT, WERNER and HISCOCK, JJ., concur with WILLARD BARTLETT, J.; VANN, J., reads dissenting opinion.
Judgment affirmed. *Page 400